SECOND DIVISION
                                  MILLER, P. J.,
                              HODGES and PIPKIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                       June 25, 2021



In the Court of Appeals of Georgia
 A21A0214. ALVARADO v. THE STATE.

      HODGES, Judge.

      Following a jury trial in which he was accused of sexual crimes against three

young brothers, Juan Fernando Alvarado was convicted of two counts of aggravated

child molestation, three counts of child molestation, and one count each of attempted

child molestation and solicitation of sodomy of a child under 18 years of age.1 He

appeals from the partial denial of his motion and amended motion for new trial,2

contending that the evidence was insufficient to sustain his conviction for attempted




      1
        After the State conceded that the evidence did not support a conviction on an
additional, fourth count of child molestation, the trial court directed a verdict of
acquittal as to that count.
      2
          The trial court granted the motions, in part, to correct a sentencing error.
child molestation of one of the brothers, M. R.,3 and that his right to be present at

critical stages of his trial was violated by his absence from bench conferences when

discussions occurred related to jury strikes. For the reasons that follow, we affirm.

      “On appeal from his criminal conviction, [Alvarado] is no longer presumed

innocent and all of the evidence is viewed in the light most favorable to the jury’s

verdict.” Meddings v. State, 346 Ga. App. 294 (816 SE2d 140) (2018).

      So viewed, the evidence adduced at trial shows that Alvarado lived with his

cousin’s family for seven or eight years. During that time, he sexually abused his

cousin’s three young boys. After the boys’ parents separated, the boys eventually told

one another and their parents about the sexual abuse. When the boys’ father

confronted Alvarado about the sexual abuse, Alvarado did not deny it. He only hung

his head and did not speak.

      The first brother, L. R., testified that Alvarado began sexually abusing him

when he was about four years old. Alvarado forced the boy to touch Alvarado’s penis

and to engage in oral and anal sex many times, sometimes in exchange for money.



      3
        Alvarado does not argue that the evidence was insufficient as to any of the
other counts, none of which involved the child who was the victim of the crimes
discussed in this appeal.

                                          2
Alvarado threatened to kill the child with a machete if the child told anyone about

what had happened.

      The second brother, C. R., testified that Alvarado had sat close to him, touched

his penis and held him closely around the shoulders. When the boy was about 12,

Alvarado massaged the child’s penis and showed him a $20 bill. Alvarado threatened

to kill the boy with a machete if he told anyone. The boy had previously seen a

machete under Alvarado’s bed.

      The crimes committed against the third brother, M. R., are the only convictions

Alvarado challenges on appeal. When M. R. was 13 years old, Alvarado came home

drunk from a party. The victim was sitting on the couch watching a movie. He

testified that Alvarado “started attacking” him, trying to “pull my shirt up and stuff

like that.” The victim knew Alvarado was “trying to rape me by the way he was

touching me,” because Alvarado was “aggressive” in using his hands to touch the

victim’s chest and arms. The victim refused to let Alvarado pull down his pants, and

testified of the incident, “I wasn’t going to let that happen. . . . I didn’t want that to

scar me for life.” The victim eventually succeeded in fighting off the drunken

Alvarado, who went to another room and “passed out.”



                                            3
      1. Alvarado argues that his conviction for attempted child molestation of M.

R. cannot be sustained. He contends that the acts the child described do not inherently

show an intent to molest and, without more, do not show any substantial step toward

sexual molestation.4 We disagree.

      “A person commits the offense of child molestation when such person: . . .

[d]oes any immoral or indecent act to or in the presence of or with any child under the

age of 16 years with the intent to arouse or satisfy the sexual desires of either the

child or the person[.]” OCGA § 16-6-4 (a). A person commits a criminal attempt

when, “with intent to commit a specific crime, he performs any act which constitutes

a substantial step toward the commission of that crime.” OCGA § 16-4-1.




      Citing testimony from a school counselor in whom the victim confided,

Alvarado argues that the counselor interpreted the incident as involving physical,

      4
         Alvarado also attempts to append to this enumeration, in a passing mention,
that the jury should not have been permitted to hear other acts evidence pursuant to
OCGA § 24-4-404 (b). He neither enumerates this contention as error, nor provides
record citations to support it, the latter in contravention of Court of Appeals Rule 25
(c) (2) (i). “This court has no jurisdiction to consider grounds which though argued
are not enumerated as error according to OCGA § 5-6-40.” (Citation and punctuation
omitted.) Fradenburg v. State, 296 Ga. App. 860, 863 (676 SE2d 25) (2009).

                                          4
rather than sexual, abuse, and that the evidence of Alvarado’s touching the victim’s

chest and arms was thus insufficient to show intent and a substantial step toward the

crime.

         It is well-settled that the testimony of a single witness, in this case the child-

victim, is sufficient to establish a fact. Burke v. State, 316 Ga. App. 386, 390 (2) (729

SE2d 531) (2012). Further, Alvarado’s “[i]ntent, which is a mental attitude, can be

inferred, and the law accommodates this. Whether a defendant possesses the requisite

intent is a question of fact for the jury after considering all the circumstances

surrounding the acts of which the accused is charged, including words, conduct,

demeanor, and motive.” (Citations and punctuation omitted.) Collins v. State, 276 Ga.

App. 358, 359 (1) (623 SE2d 192) (2005) (finding jury was authorized to infer

requisite intent for attempted child molestation where defendant touched victim’s

private area, despite his testimony that he did so only to keep her from falling off a

four-wheeler). Here, the jury clearly believed the victim’s testimony that Alvarado

aggressively touched his chest and arms and attempted to pull down his pants, such

that the victim fought to protect himself, and that Alvarado’s actions indicated he had

taken a substantial step toward molesting the child. The jury clearly disbelieved the

counselor’s interpretation that the victim had only discussed or been subject to

                                             5
physical abuse. See Gearin v. State, 255 Ga. App. 329, 333 (1) (565 SE2d 540)

(2002). “We will not disturb a factual determination by the jury on intent unless it is

contrary to the evidence and clearly erroneous.” (Citation and punctuation omitted;

emphasis supplied.) Collins, 276 Ga. App. at 359-360 (1) (finding that even if the

finding that the accused had the intent to commit the crime is supported by weak

evidence, the verdict will not be set aside on that ground). The evidence was

sufficient.

      2. Alvarado argues that his right to be present at critical stages of his trial –

specifically, during three bench conferences during voir dire – was violated. We

disagree.

      “[T]he Georgia Constitution guarantees [a] criminal defendant[] the right to be

present, and see and hear, all the proceedings which are had against him on the trial

before the Court. It also has long been established that proceedings at which the jury

composition is selected or changed are critical stages at which the defendant is

entitled to be present.” (Citations and punctuation omitted.) Zamora v. State, 291 Ga.

512, 517-518 (7) (b) (731 SE2d 658) (2012). “[W]e have repeatedly held that a

defendant has the right to participate in a bench conference during which a

prospective juror or a trial juror is discussed and removed.” Champ v. State, – Ga.

                                          6
App. – (2) (b) (854 SE2d 706, 714 (8) (b) (2021). Additionally, “[w]here the accused

is involuntarily absent from the proceedings, the trial judge should have no

communications with a juror about the case, except as to matters relating to the

comfort and convenience of the jury.” (Citation and punctuation omitted.) Zamora,

291 Ga. at 518 (7) (b).

      Alvarado was present in the courtroom during voir dire, which involved

individual and general group questioning, as well as sequestered questioning.

Alvarado knew what was happening, as the trial court explained in open court the

process of selecting a jury and counsels’ role in asking questions to assess the

partiality or impartiality of each potential juror, so that a proper jury could be

selected. “Although [Alvarado] was in the courtroom during trial when several bench

conferences occurred, [he] was not physically present at the bench during the

conferences. [He] thus contends that [he] was not present at all critical stages of [his]

trial and that [his] conviction must therefore be reversed.” Kennedy v. State, 274 Ga.

396, 397 (3) (554 SE2d 178) (2001).

      We note that despite the fact that Alvarado’s counsel sought to strike all three

potential jurors for cause because of their potential for bias against him, counsel did

not ask that Alvarado be included in any of the bench conferences, Alvarado has not

                                           7
asserted that his counsel was ineffective.5 We will outline the facts of each bench

conference in turn.

       (a) Potential Juror D. M.: The voir dire transcript shows that D. M. was

questioned in open court about his knowledge of his wife’s job as a school counselor,

where she sometimes dealt with reports of child sexual abuse. D. M. stated that he

could be impartial, but also said that a child abuse case was “difficult,” and that

“when you hear a list of charges . . . [and] based on the things that my wife has told

me about, I mean, it’s highly likely somebody’s involved in something they shouldn’t

have . . . .”

       Alvarado’s counsel said in front of Alvarado that he wanted to make a motion,

but did not say what motion. The trial transcript indicates that a brief bench

conference occurred. During the bench conference, Alvarado’s counsel said that

while potential juror D. M. wanted to be impartial, “he’s leaning. ... [H]e’s already

predetermined to some extent, and would have to be moved off that position.” The


       5
       See Lyde v. State, 311 Ga. App. 512, 515 (1) (716 SE2d 572) (2011) (“While
harmless error review is inapplicable to a pure right-to-be-present claim under the
Georgia Constitution raised on direct appeal, it [is] applicable to a right-to-be-present
claim raised indirectly under an ineffective assistance claim.”) (citation and
punctuation omitted). Alvarado was represented by different counsel at trial than at
the motion for new trial stage and on appeal.

                                           8
State countered that the juror simply found a child molestation case distasteful. The

trial judge denied the motion to strike for cause , determining that D. M. could be

impartial. D. M. was not dismissed from the jury pool and was sent out on break with

the other potential jurors.

      The transcript shows that the following day, the trial court gave counsel time

to discuss potential jurors with their clients. After this discussion time, Alvarado’s

defense counsel then used a peremptory strike to remove D. M.

      (b) Potential Juror H.6: After a break in voir dire, the trial court called Juror H.

to the bench, and the State approached. Juror H. stated that her son was the victim in

a pending child molestation case prosecuted by one of the State’s attorneys who also

was prosecuting Alvarado. The prosecutor told the trial court that he and Alvarado’s

counsel “have discussed” Juror H.’s statement that she was “not a proper juror for this

case.” The trial court asked if they agreed to release Juror H. The State answered yes,

adding that defense counsel “would like to put it on the record. He’s asking that she

be stricken for cause.” Defense counsel replied, “That’s correct.” The trial court told

Juror H. to turn in her badge and go, and then concluded the bench conference.



      6
          The record does not contain Juror H.’s first name or initial.

                                            9
      (c) Potential Juror M. G.: This juror stated in open court that her ex-husband

had molested their young daughter, and that she herself had been raped as a teenager.

While M. G. said she had no opinion as to the defendant’s guilt or innocence because

she had not heard any evidence, she also said that because the charges against

Alvarado spanned a number of years, she was leaning “probably against the

defendant,” and did not know if she could be impartial.

      Alvarado’s counsel told the trial court, in open court, that he had a motion,

Counsel, once again, did not say what type of motion, and the attorneys approached

the bench. During the brief bench conference, Alvarado’s counsel argued that M. G.

was “leaning probably against the defendant.” The trial court granted Alvardo’s

motion and the State did not object. The bench conference ended, and the trial judge

told M. G. in open court that she was excused and asked her to turn in her badge, with

no objection from Alvarado or his counsel.

      We note that with potential Jurors D. M. and M. G., Alvarado’s counsel made

the motion leading to the bench conference and asked the trial court to strike those

jurors for cause; Alvarado’s counsel also asked to strike potential Juror H. for cause,

although the State initiated the approach to the bench. In none of these instances did

Alvarado’s counsel ask if Alvarado could approach, nor did Alvarado make such a

                                          10
request to the judge. See generally Champ, 854 SE2d at 713 (2) (a) (vii) (noting that

“at no point during the jury selection process or later during his trial did Appellant

object to, ask about, or otherwise mention his absence from these bench conferences,

the discussions at the bench conferences, or the excusal or retention of any of the

prospective jurors”).

      Further, at the conclusion of jury selection, the trial court asked in open court,

“Is this your jury?” To which the State replied, “It is your honor.” The defense

replied, without raising any objection, “Yes, your honor.”

      [D]enial of the right to be present guaranteed by the Georgia
      Constitution is not subject to harmless error review on direct appeal.
      Instead, a violation is presumed to be prejudicial. Thus, absent a valid
      waiver, violation of the right to be present triggers reversal and remand
      for a new trial whenever the issue is properly raised on direct appeal.


Smith v. State, 284 Ga. 599, 609 (4) (669 SE2d 98) (2008).7 We note that our

Supreme Court determined that a “violation of the right to be present,” rather than

merely an allegation of a violation of the right to be present “triggers reversal and

      7
         Smith also notes that, unlike the Georgia Constitution, the “federal
constitutional right to be present is subject to harmless error review on direct appeal.”
(Emphasis supplied.) Id. at 608 (4), n. 20, citing Rose v. Clark, 478 U. S. 570, 576-
579 (II) (A) (106 SCt 3101, 92 LE2d 460) (1986); Rushen v. Spain, 464 U. S. 114,
117-120 (104 SCt 453, 78 LE2d 267) (1983).

                                           11
remand ... .” (Emphasis supplied.) Id. Thus, Alvarado “bears the burden of showing

that he was denied the right to be present at bench conferences, while the State [then]

bears the burden of showing that [Alvarado] waived that right.” (Emphasis supplied.)

Pruitt v. State, 354 Ga. App. 73, 76 (2) (840 SE2d 597) (2020).

      Here, Alvarado has failed to meet his burden of showing that he was denied the

right to be present. At the hearing on motion for new trial, at which Alvarado was

represented by new, post-trial counsel, neither Alvarado nor his trial attorney

testified. Post-trial counsel presented no evidence, declined to offer more than

minimal argument, and instead asked the trial court to rule on the brief. On this point,

the brief contends only that both sides’ “attorneys approached the bench without

[Alvarado] several times” and that “juror qualifications were not only discussed but

ruled upon in the absence of [Alvarado].”

      As noted above, a criminal defendant has a right under the Georgia

Constitution to “to be present, and see and hear, all the proceedings which are had

against him on the trial before the court.” (Citation and punctuation omitted;

emphasis supplied.) Zamora, 291 Ga. at 517-518 (7) (b). He also has the right to

“participate” in a bench conference where a prospective juror “is discussed and

removed.” Champ, 854 SE2d at 714 (2) (b). It is undisputed that Alvarado was in the

                                          12
courtroom during the bench conferences. He has alleged only that he did not approach

the bench, and the transcript indeed indicates that only the attorneys approached the

bench. Alvarado, however, has neither argued nor presented evidence or testimony

that he was unable to see and hear or to participate in what occurred. Compare

Champ, 854 SE2d at 714 (2) (b). (“The trial transcript indicates that Appellant could

not hear and therefore was not ‘present,’ for any of the bench conferences at issue”

and that, because he “did not ‘see and hear’ those proceedings . . . he was not

‘present’”) (citation omitted; emphasis in supplied and original).

      Neither Alvarado nor his trial counsel testified at the hearing on the motion for

new trial. As a result, we have no idea what trial counsel told – or did not tell –

Alvarado about his right to be present or about what was discussed at the bench

conferences. Compare Ramirez v. State, 345 Ga. App. 611, 617-618 (2), n. 2 (814

SE2d 751) (2018) (noting that, at motion for new trial hearing, trial counsel testified

that while he did not specifically recall discussions with Ramirez about how to handle

bench conferences, his standard practice was to discuss the right to be present with

clients before trial and to inform the court if a client wanted to be present; Ramirez

testified that any agreement with counsel to not be present was conditioned on

counsel informing him of the substance of the bench conference, which did not

                                          13
happen). Finally, there is no evidence regarding what Alvarado could or could not

hear. Compare Champ, 854 at 713 (2) (b), n. 6 (noting that the trial court told a juror

called to the bench that “the lawyers would ask her questions in a low tone so that the

other prospective jurors could not overhear.”).

       Because Alvarado has presented no evidence to meet his burden of showing

that he was denied the right to be present in the sense that he could not see, hear, and

participate, he has failed to meet his initial burden and we will not reverse on this

basis. See McKinney v. State, 251 Ga. App. 896, 901-902 (5) (555 SE2d 468) (2001)

(finding that, where defendant argued he was denied his right to be present at critical

stages of his trial, but the record did not establish whether defendant was present for

a motion for directed verdict,”it is complete speculation as to whether [defendant]

was in fact present” and where defendant on motion for new trial “never testified that

he was not present for directed verdict motion [and] never testified that he would

have elected to be present ... and [defendant’s] trial counsel was never questioned .

. . with regard to this issue[,] ... there is no evidence in the record as to this point ...

.”).




                                            14
      Although the trial court determined that Alvarado had acquiesced in a waiver

of his right to be present,8 we do not reach this issue.

      A waiver of constitutional rights will not be presumed, and the State has
      the burden to show such from the record; however, under the
      circumstances presented here, we do not reach the propriety of any
      ‘waiver’ of [Alvarado’s] presence, since his lack of presence is not
      factually established, a burden that belongs to [Alvarado]. This [C]ourt
      cannot consider the factual assertions of the parties appearing in briefs
      when such evidence does not appear on the record.


(Citation and punctuation omitted; emphasis in original and supplied.) McKinney, 251

Ga. App. at 902 (5). As outlined above, it is undisputed that Alvarado was in the

courtroom when these bench conferences took place. It is well-settled that to be

present in the constitutional sense, Alvarado must have been able to see, hear, and

participate if he wished. Zamora, 291 Ga. at 517-518 (7) (b); see generally Champ,

854 SE2d at 715 (2) (c) (noting that “defendants often may know more about the

subject of proceedings in which they do not participate than is apparent from a trial

transcript” and “may be able to see things that may not be shown by the trial

transcript”).


      8
      Nonetheless, we will affirm a trial court if its judgment is right for any reason.
See Cooke v. State, 356 Ga. App. 679, 683 (2), n. 4 (848 SE2d 693) (2020).

                                          15
      In sum, Alvarado has presented no evidence or argument about whether or not

he could see, hear, or participate in the bench conferences. Alvarado, however, has

only argued and presented evidence that when bench conferences occurred, he did not

go up to the bench with his counsel. Accordingly,”there is no factual basis for the

legal arguments made and his claim of error is meritless.” McKinney, 251 Ga. App.

at 902 (5).

      Judgment affirmed. Miller, P. J., and Pipkin, J., concur.




                                        16